Citation Nr: 1302093	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  10-37 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for lumbar spine herniated disc, L4-5, with intervertebral disc syndrome and right sciatica and radiculopathy.  

2.  Entitlement to service connection for tendonitis of the right foot.

3.  Entitlement to service connection for benign essential tremors.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant was a member of the Missouri Army National Guard who served on active duty for training (ACDUTRA) from January to June 2007, and on active duty from April 2008 to April 2009.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The issue of entitlement to an initial rating in excess of 20 percent for lumbar spine herniated disc, L4-5, with intervertebral disc syndrome and right sciatica and radiculopathy and the issue of entitlement to service connection for tendonitis of the right foot are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The appellant's benign essential tremor condition preexisted his period of active duty for training and was not shown to have been aggravated thereby, nor is there any indication that the appellant's benign essential tremor condition was aggravated during his period of active duty.


CONCLUSION OF LAW

A disability manifested by benign essential tremors was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101, 1101, 1110, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.303, 3.306 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In an April 2009 letter issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012).  The April 2009 letter included the additional notification requirements imposed by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Service treatment and personnel records are on file and the record contains no indication of outstanding records which are relevant to the claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  Given the basis for the decision below, the Board finds that the record contains sufficient evidence to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  .  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.  

Background

In pertinent part, the appellant's service treatment and personnel records show that in December 2006, he underwent a medical examination for purposes of his enlistment in the Missouri Army National Guard.  In connection with the examination, the appellant completed a report of medical history on which he denied all pertinent complaints.  No pertinent abnormalities were identified on clinical evaluation.  

Service personnel records show that approximately one month later, in January 2007, the appellant was ordered to initial active duty for training under 10 U.S.C. 672(d) (now 10 U.S.C.A. 12301(d)), followed by Advanced Infantry Training (AIT) from April to June 2007.  

Service treatment records corresponding to this period of active duty for training (ACDUTRA) show that in May 2007, the appellant sought evaluation for involuntary shaking in his hands.  He reported that he had had the same problem since the age of 13 but that he had never sought medical treatment for the condition before.  He also reported that both of his parents had the same problem.  The diagnosis was familial (benign essential) tremor.  The appellant was prescribed Propranolol for his symptoms.  He was to be followed up in one month or as needed.  No further entries are noted.

Thereafter, the appellant was ordered to active duty pursuant to 10 U.S.C.A. § 12302 for the period from April 2008 to April 2009.  Service treatment records corresponding to this period of active duty show that the appellant was seen on multiple occasions in connection with his complaints of low back pain.  His service treatment records include a problem list containing a notation of familial (benign essential) tremors, but there is no indication that the appellant received medical treatment for the condition during his period of active duty.  At a March 2009 demobilization examination, no complaints or findings of tremors were recorded.  

In April 2009, in connection with his separation from active duty, the appellant submitted an original application for VA compensation benefits, seeking service connection for multiple disabilities, including a low back disability, which he contended had been incurred during his period of active duty, and benign essential tremors, which he claimed had developed during Advanced Infantry Training.  

In connection with his claims, the appellant underwent VA medical examination in June 2009, at which he reported that he had developed tremors in March 2007.  He indicated that he was currently under no treatment for his condition.  On examination, the appellant exhibited fine tremors in both hands, right greater than left.  The diagnosis was benign existential tremors, hands.  

In an August 2009 rating decision, the RO, inter alia, granted service connection for a low back disability, finding that the condition had been incurred during his period of active duty.  The RO also denied service connection for benign essential tremors.  

The appellant appealed the RO's determination, arguing that service connection was warranted for tremors as he had first been treated for benign essential tremors in May 2007 during Advanced Infantry Training (AIT).  He indicated that he had been prescribed medication at that time.  The appellant also indicated that his tremor condition had continued since his separation from service.  

Applicable Law

Compensation is paid to a Veteran for disability resulting from personal injury suffered or disease contracted in line of duty "in the active military, naval, or air service."  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).

The term "Veteran" is defined, in relevant part, as "a person who served in the active military, naval, or air service."  38 U.S.C.A. § 101(2); see also 38 C.F.R. § 3.1(d).  

The term "active military, naval, or air service" means active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Active duty for training (ACDUTRA) includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(22)(C) (West 2002); 38 C.F.R. § 3.6(c) (2012); see also Allen v. Nicholson, 21 Vet. App. 54, 57 (2007) (holding that in order to have basic eligibility for VA benefits based on a period of duty as a member of a state Army National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States under 10 U.S.C.A. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C.A. §§ 316, 502, 503, 504, or 505); see also Clark v. United States, 322 F.3d 1358, 1366 (Fed.Cir.2003) (explaining that "members of the National Guard only serve the federal military when they are formally called into the military service of the United States [and that a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor.").

Service connection for certain diseases, such as an organic disease of the nervous system, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

A Veteran will be legally presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2012).  

Where the legal presumption of soundness attaches, the burden shifts to the Secretary to show by clear and unmistakable evidence that "(1) a disease or injury existed prior to service; and (2) the disease or injury was not aggravated by service."  Patrick v. Shinseki, 668 F.3d 1325 (Fed. Cir. 2011) (citing Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir.2004).  

Where a disability is noted upon entry into service or otherwise found to have preexisted service, the appellant cannot bring a claim for service connection for that disorder, but may bring a claim for service-connected aggravation of that disorder.  In such cases, the burden falls on the appellant to establish aggravation under 38 U.S.C.A. § 1153.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Evidentiary presumptions, however, including the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service, do not extend to those who claim service connection based on a period of active duty for training or inactive duty training.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to a claim where the Veteran served only on ACDUTRA and had not established any service-connected disabilities from that period); see also McManaway v. West, 13 Vet. App. 60, 67 (1999) vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001) (noting that "if a claim relates to period of active duty for training, a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim").  

Analysis

The appellant seeks service connection for benign essential tremors, which he claims began in May 2007 during his period of active duty for training.  After carefully considering the record and applicable legal criteria, the Board concludes that the preponderance of the evidence is against the claim.  

As a preliminary matter, the Board finds that the presumption of sound condition is not for application.  The appellant's claim of service connection for benign essential tremors is based on his period of active duty for training (or ACDUTRA) from January to June 2007.  As set forth above, the legal presumptions of sound condition does not apply to an appellant whose claim is based on a period of active duty for training and who has not previously established veteran status.  Smith v. Shinseki, 24 Vet. App. 40, 44 (2010) (holding that "without previously established veteran status, the presumptions of service connection and sound condition are inapplicable").  In this case, the appellant's service connected low back disability was incurred during his period of active duty, not during his period of active duty for training.  He has not otherwise been shown to have been disabled by from a disease or injury incurred or aggravated during this period of active duty for training.  Additionally, although the appellant subsequently achieved veteran status by virtue of a latter period of active duty from April 2008 to April 2009, he was not a veteran for VA compensation purposes as a result of his period of active duty for training from January to June 2007.  

Having determined that the presumption of soundness is not for application, the Board has reviewed the record in its entirety to determine whether service connection for benign essential tremors may be awarded absent benefit of the legal presumption.  In that regard, the Board notes that the appellant contends that his benign essential tremor condition had its inception during his period of active duty for training.  As set forth above, however, the record contains service treatment records showing that in May 2007, when the appellant sought treatment for his condition during active duty for training, he reported that his condition had been present since the age of 13.  The Board assigns far more probative weight to the medical history reported by the appellant in a clinical setting while seeking medical treatment than to his assertions made in the context of a claim for monetary benefits.  Indeed, the Board finds that this contemporaneous evidence is the most probative indication of the onset of his symptoms.  

Having determined that the most probative evidence establishes that the appellant's benign essential tremors preexisted his period of active duty for training, the Board next turns to the question of aggravation.  In that regard, the Court has held a claim for benefits based on aggravation of a preexisting condition during active duty for training requires a claimant to show evidence "both that a worsening of a condition occurred during the period of active duty for training and that the worsening was caused by the period of active duty for training."  Donnellan v. Shinseki, 24 Vet. App. 167, 173 (2010), quoting Smith, 24 Vet. App. at 48 (emphasis in original).  In this case, however, there is no evidence that the appellant's benign essential tremors were aggravated during his period of active duty for training or that any worsening was caused by such period of active duty for training.  Indeed, the appellant has never contended otherwise.  

It is noted that he was given some medications during the active duty training.  He was to return in a month and there is no indication that he did.  Moreover, there is no evidence that the familial tremors were treated during the period of active duty or that it interfered with the duty.  Subsequently there has apparently been no treatment.  Thus there is no indication that the tremors were aggravated (permanently made worse) by his active duty for training.

In summary, the Board finds that the most probative evidence establishes that the appellant's benign essential tremors preexisted his period of active duty for training and that the appellant has not demonstrated his tremor condition underwent a permanent increase in disability beyond its natural progress during his period of active duty for training.  Donnellan, 24 Vet. App. at 173-74.  The Board also notes that there is no indication, nor has the appellant ever contended, that his benign essential tremor condition underwent an increase in severity or was otherwise aggravated during his period of active duty.  

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim of service connection for benign essential tremors.  The benefit-of-the-doubt doctrine is not for application where the clear weight of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

Entitlement to service connection for benign essential tremors is denied.


REMAND

Entitlement to an initial rating in excess of 20 percent for lumbar spine herniated disc, L4-5, with intervertebral disc syndrome and right sciatica and radiculopathy

The appellant also seeks a rating in excess of 20 percent for lumbar spine herniated disc, L4-5, with intervertebral disc syndrome and right sciatica and radiculopathy.  

A review of the record shows that the appellant has reported that he has received regular treatment for his service-connected low back disability at the VA Medical Center (VAMC) in Poplar Bluff, Missouri, since his separation from active duty.  Although the claims folder contains some clinical records from this facility, such records pertain only to a psychiatric disability.  Although the RO noted in the January 2010 Statement of the Case that it had reviewed Poplar Bluff VA clinical records in connection with the appellant's claim, such records have not been associated with the appellant's claims folder or his Virtual VA record.  Under such circumstances, a remand is necessary.  

In addition, the Board notes that the appellant has argued that his right sciatica and radiculopathy should be rated separately from his service-connected low back disability.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and evidence of record.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In that regard, the U.S. Court of Appeals for Veterans Claims (Court) has held that a claimant can be rated separately for different manifestations of the same disability, where "none of the symptomatology for any one of [the] conditions is duplicative of or overlapping with the symptomatology of the other two conditions," and that such combined ratings do not constitute pyramiding prohibited by 38 C.F.R. 4.14.  Esteban v. Brown, 6 Vet. App. 259 (1994).

In this case, the appellant's service-connected low back disability includes right sided sciatica and/or radiculopathy.  The RO has considered his low back symptomatology pursuant to the General Rating Formula for Diseases and Injuries of the Spine, but there is no indication that the RO considered evaluating the service-connected neurological symptomatology separately, as required by Esteban.  See also 38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (1) (providing that in rating service-connected diseases and injuries of the spine, any objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code).  On remand, therefore, the RO must consider whether any distinct service-connected neurologic symptomatology merits a separate disability rating.  Esteban, 6 Vet. App. 261-62.  

Entitlement to service connection for tendonitis of the right foot

On his original application for VA compensation benefits received in April 2009, the appellant claimed that he incurred tendonitis of the right foot while participating in combat operations in Kosovo from June 2008 and March 2009.  

In connection with his claim, the appellant underwent VA medical examination in June 2009, at which he reported that since 2008, his right foot had been numb.  He also reported back pain radiating to the right foot since 2008.  According to the examination report, the appellant's feet were normal, with no positive findings of painful motion, stiffness, weakness, instability, edema, callosities, unusual shoe wear pattern, skin changes, malalignment, or vascular changes.  The examiner, however, noted pain on manipulation of the right Achilles tendon.  The diagnosis was tendonitis of the right foot.  The examiner, however, did not comment on the etiology of the appellant's right foot tendonitis, to include indicating whether the condition was causally related to his active service or whether any right foot symptomatology is part and parcel of, causally related to, or aggravated by the appellant's service-connected low back disability with right sided sciatica and radiculopathy.  Under these circumstances, a remand is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, even when it was not required by law, it must ensure that the examination or opinion is adequate); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion is entitled to no weight if it contains only data and conclusions without supporting rationale).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain complete records from the Popular Bluff VAMC for the period from April 2009 to the present.  

2.  The appellant should be afforded a VA medical examination for the purpose of ascertaining the nature and etiology of his current right foot tendonitis.  After examining the appellant and reviewing the claims folder, the examiner should be requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current right foot tendonitis identified on examination is causally related to the appellant's active service or any incident therein, or is causally related to or aggravated by any service-connected disability, to include lumbar spine herniated disc, L4-5, with intervertebral disc syndrome and right sciatica and radiculopathy.  A complete rationale for any opinion expressed must be provided.

3.  After conducting any additional development deemed necessary, the RO should readjudicate the appellant's claims, considering all the evidence of record.  In readjudicating the appellant's claim for a higher initial disability rating for his service-connected low back disability with sciatica and radiculopathy, the RO must specifically document consideration of whether all manifestations are appropriately rated, including whether a separate rating is warranted for right sciatica and/or radiculopathy.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  If additional examination is indicated, such examination should be conducted.  If the appellant's claims remain denied, he and his representative should be provided with a Statement of the Case and/or Supplemental Statement of the Case as appropriate and an opportunity to respond.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


